    Case 1:21-bk-10199-NWW Doc 22 Filed 03/11/21 Entered 03/11/21 09:26:50                                        Desc
                         Notice of Need to File POC Page 1 of 1
                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TENNESSEE

In Re:                                                                  Case Number: 1:21−bk−10199−NWW
Janis Diane Pierce xxx−xx−2850                                          Chapter: 7

   Debtor(s)

                           NOTICE OF NEED TO FILE PROOF OF CLAIM
                                DUE TO RECOVERY OF ASSETS

NOTICE IS GIVEN THAT:
    The initial notice in this case instructed creditors that it was not necessary to file a proof of claim. Since that
notice was sent, assets have been recovered by the trustee.

    Creditors who wish to share in any distribution of funds must file a proof of claim with the bankruptcy court at
the address below on or before


                                                       DATE: 6/9/21

                                       (Governmental Agencies) DATE: 7/28/21


   Creditors who do not file a proof of claim on or before this date might not share in any distribution from the
debtor's estate.

     There are three ways to file a proof of claim in a bankruptcy case: (1) electronically; (2) using the CM/ECF
system; or (3) by mail or in person. To file a proof of claim electronically, you should use the electronic proof of
claim application located on the court's website at www.tneb.uscourts.gov under the Claims button. To file a claim
using the CM/ECF system, by mail or in person, you should complete a proof of claim form under the Forms tab of
the court's website at www.tneb.uscourts.gov. The proof of claim may then be filed using the CM/ECF system, or
filed in person at, or mailed to, the clerk's office at the address below. If you wish to receive proof of its receipt by the
Bankruptcy Court, please enclose a copy of the proof of claim together with a stamped, self−addressed envelope.

   There is no fee for filing a proof of claim.

   Any creditor who has filed a proof of claim already need not file another proof of claim.

Dated: 3/11/21

Address of the Bankruptcy Court
United States Bankruptcy Court
31 East 11th Street                                                     William T. Magill
Chattanooga, TN 37402                                                   Clerk of the Bankruptcy Court


                                                                        By:    cam
                                                                        Deputy Clerk
